internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 2-plr- date date legend a b c d x trust foundation dear this is in reply to your letter dated date and subsequent correspondence requesting various rulings under the internal_revenue_code a and b spouses are grantors of trust grantors the beneficiaries of trust are a b and after their deaths c recipients a and d an independent co-trustee are co-trustees of trust plr- trust is intended to be a charitable_remainder_unitrust within the meaning of sec_664 of the code the deed_of_trust provides that each year the trustee will pay to recipients during their lifetime the unitrust_amount which is equal to the lesser_of a_trust income from the taxable_year as defined in sec_643 of the code and b of the net fair_market_value of the assets of trust valued as of the valuation_date in each taxable_year additionally trust contains a net_income makeup provision which provides that any excess income in any year to the extent the aggregate amounts paid in prior years was less than the aggregate amount computed as of the net fair_market_value of the trust assets on the valuation dates shall be used to make up any deficit payment any income of trust for a taxable_year in excess of the unitrust_amount is added to principal upon the death of the survivor recipient the trustee shall distribute all of the then principal and income of trust to or for_the_use_of foundation foundation has been determined to be a private_foundation exempt from federal_income_tax under sec_501 of the code as an organization described in sec_501 trust’s document states that if foundation is not an organization described in sec_170 sec_2055 and sec_2522 at the time when any principal or income of trust is to be distributed to it then the trustee shall distribute such principal or income to such one or more organizations consistent with the exempt purposes of foundation described in those sections a is also the president and sole shareholder of corporation x x is and always has been a c_corporation x has one class of stock and shares of stock outstanding a and b propose to donate shares to trust taking a charitable deduction for the donation for the present_value of the charitable_remainder after the proposed donation a and b will continue to own the remaining five shares of stock the x stock proposed to be donated to trust has a tax basis of dollar_figure and an estimated current value dollar_figure the stock is closely held and has not historically paid dividends the value of x stock at the time of donation will be determined by an independent written appraisal by a qualified_appraiser conforming to all requirements for substantiation of contributions and for independent appraisals including the filing of form_8283 and if applicable of form_8282 the percentage of the independent appraised value that is deductible will be determined by the calculations under the appropriate regulations for donations to charitable_remainder trusts for the percentage of the appraised value of the stock that is contributed trust represents that no restrictions will be placed on the ownership of the stock by trust and trust shall not be bound or otherwise required to sell the stock x’s board_of directors may offer to redeem the stock owned by trust a represents that if a redemption occurs it will constitute a bona_fide offer made on a uniform basis to all of the shareholders of x a also represents that if a redemption is plr- proposed and accepted the redemption price will be the fair_market_value per share as determined by a qualified independent_appraiser in addition a as president and sole shareholder of x and grantor and co-trustee of trust represents the following i a grantor and co-trustee of trust hereby represent that neither i nor any family_member of me will acquire offer to acquire or become obligated to acquire shares of x stock from trust earlier than at least one year after the date of any transfer of shares of x stock to trust i a president and sole shareholder of x hereby represent that x will not redeem offer to redeem or become obligated to redeem shares of x stock from trust earlier than at least one year after the date of any transfer of shares of x stock to trust directly or indirectly by the grantor of trust or a family_member of the grantor i a president and sole shareholder of x and grantor and co-trustee of trust hereby represent that neither x nor i am aware of any plan or intention of trust to transfer any corporate stock or to have any person acquire any corporate stock from trust a requests the following rulings from the service the income earned by x while part of its stock is owned by trust will not constitute unrelated_business_taxable_income to trust distributions to trust from x while trust owns part of its stock will constitute dividends that are excluded from unrelated_business_income under sec_512 of the code so long as they are not interest annuities royalties and rents derived from the controlled_corporation the redemption from trust of its x stock if x proposes and trust accepts such a redemption will not be an act of self-dealing as described in sec_4941 of the code and the regulations thereunder the sale or redemption by trust of its x stock will not result in the capital_gain in such sale or the redemption price being attributed for tax purposes to grantors ruling_request sec_1 and sec_664 of the code provides that a charitable_remainder_unitrust shall for any taxable_year not be subject_to tax imposed by subtitle a unless such trust for such year has unrelated_business_taxable_income within the meaning of sec_512 ubti plr- sec_1_664-1 of the income_tax regulations provides that if a charitable_remainder_trust has any ubti within the meaning of sec_512 and the regulations thereunder for any taxable_year the trust is subject_to all of the taxes imposed by subtitle a of the code for such taxable_year sec_511 of the code imposes a tax on the ubti of organizations exempt from federal_income_tax under sec_501 of the code sec_512 of the code defines the term unrelated_business_taxable_income as gross_income derived by an organization from an unrelated_trade_or_business regularly carried on by it less the allowable deductions which are directly connected with such trade_or_business both computed with the modifications provided in subsection b sec_512 and of the code provide that all dividends interest annuities royalties and rents are excluded from the computation of ubti sec_512 of the code provides that notwithstanding sec_512 and an organization controlling_organization receiving a specified_payment from another entity which it controls controlled_entity shall include such payment as an item_of_gross_income derived from an unrelated_trade_or_business to the extent such payment reduces the net_unrelated_income of the controlled_entity or increases any net_unrelated_loss of the controlled_entity there shall be allowed all deductions of the controlling_organization directly connected with amounts treated as derived from an unrelated_trade_or_business under the preceding sentence sec_512 of the code provides that the term specified_payment means any interest annuity royalty or rent sec_512 of the code provides in part that the term control means in the case of a corporation ownership by vote or value of more than percent of the stock of such corporation and in any other case other than a corporation or a partnership ownership of more than percent of the beneficial interests in the entity the modifications contained in sec_512 of the code in effect constitute an exception to the general_rule by excluding from the computation of unrelated_business_taxable_income items such as dividends interest annuities royalties and rents if these modifications which are provided in sec_512 and are considered an exception to the general_rule of taxing the unrelated_business_income of exempt_organizations then sec_512 may be considered an exception to the exception under sec_512 the exclusion of interest annuities royalties and rents provided by sec_512 and does not apply where such amounts are derived from controlled organizations plr- the exception to the modifications contained in sec_512 of the code is not applicable in this case although trust which holds the majority of x stock is a controlling_organization within the meaning of sec_512 the income earned by x while part of its stock is owned by trust will not constitute ubti to trust the distributions to trust from x while trust owns part of its stock are dividends the receipt of dividends is not taxable to trust because sec_512 excludes dividends from the ubti and the rules of sec_512 do not apply to the payment of dividends therefore the income earned by x while part of its stock is owned by trust will not constitute unrelated_business_taxable_income to trust in addition distributions to trust from x while trust owns part of its stock will constitute dividends that are excluded from unrelated_business_income under sec_512 of the code so long as they are not interest annuities royalties and rents derived from the controlled_corporation ruling_request sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code generally imposes a tax on the participation of a foundation_manager in an act of self-dealing knowing that it is such an act payable by the foundation_manager sec_4941 of the code provides that the term self-dealing includes any direct or indirect transfer to or the use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that an act of self-dealing will not be present in any transaction between a private_foundation and a corporation which is a disqualified_person where the parties enter into the transaction pursuant to any liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization if all of the securities of the same class as that held by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value sec_4946 of the code provides in pertinent part that the term disqualified_person means a person who is- a a substantial_contributor to the foundation b a foundation_manager plr- c an owner of more than percent of i the total combined voting power of a corporation which is a substantial_contributor to the foundation d a member_of_the_family of any individual described in subparagraphs a b or c e a corporation in which persons described in subparagraph a b c or d own more than percent of the total combined voting power sec_507 of the code which is applicable to unitrusts provides that a substantial_contributor includes a person who contributes or bequeaths more than dollar_figure to a private_foundation and the aggregate amount of the person’s gifts_and_bequests amounts to more than two percent of the total contributions and bequests for all years received by the foundation before the close of the foundation’s taxable_year this provision also provides that in the case of a_trust the creator of the trust is also a substantial_contributor sec_4947 of the code provides generally that split-interest_trusts are subject_to the provisions of sec_4941 in the same manner as if such trusts were private_foundations but under sec_4947 not with respect to any amounts payable under the terms of such trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 or sec_2522 sec_53_4941_d_-2 of the foundation regulations provides that the sale of exchange of property between a private_foundation and a disqualified_person shall constitute an act of self-dealing sec_53_4941_d_-2 of the foundation regulations provides that the transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation shall constitute an act of self-dealing for purposes of the preceding sentence the purchase or sale of stock or other_securities by a private_foundation shall be an act of self-dealing if such purchase or sale is made in an attempt to manipulate the price of the stock or other_securities to the advantage of a disqualified_person sec_53_4941_d_-3 of the foundation regulations provides that in general under sec_4941 any transaction between a private_foundation and a corporation which is a disqualified_person will not be an act of self-dealing if such transaction is engaged in pursuant to a liquidation merger redemption recapitalization or other corporate adjustment organization or reorganization so long as all the securities of the same class as that held prior to such transaction by the foundation are subject_to the same terms and such terms provide for receipt by the foundation of no less than fair_market_value for purposes of this paragraph all of the securities are not subject_to the same terms unless pursuant to such transaction the corporation plr- makes a bona_fide offer on a uniform basis to the foundation and every other person who holds such securities sec_53_4946-1 of the foundation regulations provides that the definition of a foundation_manager includes a trustee of a foundation or unitrust or any person having powers or responsibilities similar to that of a trustee sec_53_4947-1 of the foundation regulations provides that under sec_4947 of the code sec_4941 does not apply to any amounts payable under the terms of a split-interest trust to income beneficiaries unless a deduction was allowed under sec_170 sec_2055 sec_2522 with respect to the income_interest of any such beneficiary as a charitable_remainder_unitrust under sec_664 of the code trust is a split-interest trust described in sec_4947 and therefore subject_to sec_4941 which imposes an excise_tax on acts of self-dealing in order to have an act of self-dealing there must be a private_foundation or trust treated as a private_foundation and a disqualified_person after the contribution of x stock to trust trust will hold percent of the outstanding shares since persons described in sec_4946 or d of the code will not own at least percent of the combined voting power in x x will not be a disqualified_person with respect to trust under sec_4946 therefore a sale_or_exchange of property between x and trust will generally not constitute self-dealing within the meaning of sec_4941 under sec_4941 however a self-dealing transaction may occur even though there has been no transfer of money or property between the foundation and any disqualified_person the term encompasses any direct or indirect transfer to or use by or for the benefit of a disqualified_person the income or assets of a private_foundation sec_53_4941_d_-2 of the foundation regulations provides in part that the purchase or sale of stock or other_securities by a private_foundation shall be an act of self-dealing if such purchase or sale is made in an attempt to manipulate the price of the stock to the advantage of a disqualified_person however a specific statutory exception to self-dealing is provided in sec_4941 of the code and sec_53_4941_d_-3 of the foundation regulations for transactions between a private_foundation and a corporation which is a disqualified_person pursuant to a redemption or other corporate_reorganization trust represents that if a redemption occurs it will constitute a bona_fide offer made on a uniform basis to all of the shareholders of x and will provide for receipt by trust of no less than fair_market_value for any share trust may elect to sell therefore based on the information submitted and the representations trust has made if x redeems all or any portion of the stock held by trust the transaction would be plr- described in sec_53_4941_d_-3 of the foundation regulations and excepted from self-dealing under sec_4941 of the code if x were a disqualified_person with respect to the trust since the transaction would not constitute self-dealing if x were a disqualified_person with respect to trust it should also be excepted where as here trust will own of x stock and disqualified persons only in reaching our conclusion with respect to the self-dealing issue described above we are not approving any methodology to be used in determining the fair_market_value of x stock we have merely accepted the taxpayer’s representations that the redemption will be at fair_market_value in conclusion the redemption from trust of its x stock if x proposes and trust accepts such a redemption will not be an act of self-dealing as described in sec_4941 of the code and the regulations thereunder as long as the redemption is at fair_market_value ruling_request this request involves 62_tc_684 affd on other grounds 523_f2d_1308 8th cir acq 1978_1_cb_2 in the palmer case the tax_court held that a taxpayer’s gift of stock in a closely_held_corporation to a private_foundation followed by a redemption was not to be recharacterized as a sale or redemption between the taxpayer and the corporation followed by a gift of the redemption proceeds to the foundation even though the taxpayer held voting control_over both the corporation and the foundation the tax_court based its opinion in part on the fact that the foundation was not legally obligated to redeem the stock at the time it received title to the shares in revrul_78_197 1978_1_cb_83 the internal_revenue_service announced that it will treat the proceeds of a redemption of stock under facts similar to those in the palmer case as income to the donor only if the donee is legally bound or can be compelled by the corporation to surrender the shares for redemption in the present case at the time x shares are transferred to trust x will be under no legal_obligation to redeem the contributed stock there is no agreement among the parties under which x would be obligated to redeem or trust would be obligated to surrender for redemption the stock trust is not legally obligated to accept any offer of redemption made by x accordingly any redemption by x of the stock contributed by grantors to trust will be respected based on the representations submitted and information described above we conclude that a purchase by x of the stock transferred by grantors to trust will be treated as a redemption of the stock from trust and will not be treated as a redemption plr- of stock from grantors or a distribution by x to grantors therefore the sale or redemption by trust of its x stock will not result in the capital_gain in such sale or the redemption price being attributed for tax purposes to grantors except as specifically ruled upon above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provisions of the code including whether trust qualifies as a charitable_remainder_unitrust under sec_664 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to trust’s authorized representative sincerely yours j thomas hines chief branch office of the associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
